Citation Nr: 1621438	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the Veteran has filed a timely notice of disagreement (NOD) with the July 2012 rating decision denied service connection for gout.

2.  Entitlement to service connection for HIV.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty for training in the U.S. Army reserves from September 1985 to February 1986 and on active duty special work on November 19, 1989 and January 25, 1990, with additional reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and an October 2013 administrative decision of the VA RO in Wichita, Kansas.  The case is currently under the jurisdiction of the Wichita RO.

In September 2015, the Veteran presented sworn during a video conference hearing in Wichita, Kansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of whether new and material evidence has been submitted to reopen claims for service connection for gout and hypertension have been raised by the record in September 2015 and February 2016 statements, but have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for HIV is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Notice of the July 2012 rating decision was mailed to the Veteran via a letter dated July 25, 2012, in which he was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO within one year from the date of the letter.
 
2.  A written communication from the Veteran, dated December 18, 2014, expressing disagreement with the denial of service connection for gout, was date-stamped as received by VA on December 22, 2014.
 
3.  The Veteran's NOD to the July 2012 rating decision was not postmarked or received by VA within one year of the date he received notice of that decision.


CONCLUSION OF LAW

A timely NOD was not submitted with respect to the July 2012 rating decision that denied service connection for gout.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.3(a), 20.200, 20.201, 20.300, 20.301(a), 20.302(a), 20.305, 20.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the issue of timeliness of filing of an NOD, the governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  The United States Court of Appeals for Veterans Claims (Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely NOD was filed in response to a July 2012 rating decision; therefore, VA's duties to notify and assist do not apply.

The Veteran presents his general contention that he filed a timely NOD as to the July 2012 rating decision that denied service connection for gout.  He has not provided any specific argument as to this contention or pointed to any documents that he believe should serve as a timely NOD.

As to what constitutes an NOD, the Court has held that the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, an NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2015).  An NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599 , 561-62 (1999). 

As to what constitutes a timely NOD, applicable regulations provide that it must be filed within one year of the date on which the AOJ provided the claimant with notice of the determination; otherwise the decision will become final, absent an applicable provision to the contrary.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.302(a) (2015). 

Upon review of the record, the Board concludes that the Veteran did not file a timely NOD with respect to the July 2012 denial of service connection for gout.  Notification of the July 2012 rating decision was sent to the Veteran on Jul Notification of the July 2012 rating decision was sent to the Veteran on July 25, 2012.  The notice letter informed him of his appellate rights and provided instructions of how to appeal a rating decision, including language expressly advising him that if he did not agree with the July 2012 decision, he should submit a written statement to that effect and that he had "one year from the date of this letter to appeal the decision."  The Veteran had until July 25, 2013, to file an NOD. 

He clearly received this notification, as he filed an NOD with another issue in the rating decision (service connection for HIV).  Moreover, an August 2012 Appeals Election letter noted that the Veteran's August 2012 NOD with the HIV denial noted that he had only appealed this claim.  The Veteran did not respond or clarify that he also wished to disagree with the gout denial at this time, nor does he claim that he did.

The first communication that VA received regarding the Veteran's disagreement with the denial of gout was his December 2014 VA Form 9 for the HIV claim.  On his VA-9, he also indicated that he believed that he should be service-connected for gout.  This document was date-stamped as having been received at the RO on December 22, 2014.  The Veteran dated it December 18, 2014.  

As the Veteran's VA-9 noting disagreement with the denial of service connection for gout was not received within one year of the denial of service connection, the Board finds that he did not timely file an NOD.  No document was received on or before July 25, 2013, that could be construed as an NOD as defined in 38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302 (2015).  The only communication received by the Veteran during the one year period following the July 2012 rating decision and notice letter specifically and only addressed service connection for HIV.  There was no mention of gout whatsoever.  Without such a mention, this NOD cannot be reasonably construed to have also included service connection for gout.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  Gallegos  v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The July 2012 rating decision, therefore, became final as to the gout issue.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104  , 20.302, 20.1103 (2015).

As the law is dispositive in this matter, the claim must be denied because of the lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An NOD was not timely filed as to the July 2012 rating decision that denied service connection for gout.  The appeal is denied.


REMAND

The Veteran claims that he developed HIV while serving in the Army Reserves.  Additionally, there is a notation in his service treatment records that he underwent an HTLV-III (i.e., HIV) test in November 1987.  However, it does not appear that all of his reserve records have been obtained, including the results to the 1987 HIV test.  As such, the HIV claim must be remanded to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any additional service treatment records from the Veteran's reserve service.  The Board is particularly interested in the results of his November 1987 HTLV-III blood test.  All attempts to verify these dates must be documented in the claims file.  If the AOJ is unable to obtain any additional records, the Veteran must be informed of such and given an opportunity to respond.

2.  After completing the above actions, the Veteran's HIV claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


